STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

HAMPDEN COAL, LLC,
                                                                                       FILED
Employer Below, Petitioner                                                        September 15, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
vs.)   No. 19-0373 (BOR Appeal No. 2053642)                                         OF WEST VIRGINIA
                   (Claim No. 2018014363)

CASEY COLLEY,
Claimant Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Hampden Coal, LLC, by Counsel Sean Harter, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Casey Colley, a self-
represented litigant, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim on
March 21, 2018. The Office of Judges reversed the decision in its November 2, 2018, Order and
held the claim compensable for lumbar sprain/strain and left shoulder sprain/strain. The Office of
Judges remanded the claim to determine if temporary total disability benefits were appropriate.
The Order was affirmed by the Board of Review on March 22, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Colley, a coal miner, injured his left shoulder and lower back on December 15, 2017,
when he slipped and fell. December 18, 2017, treatment notes from Dickenson Medical Associates
indicate he was seen for a follow-up from an emergency room visit. Mr. Colley reported that he
fell at work the previous Friday and struck his back and left shoulder. He was treated in the
emergency room where x-rays showed no fractures. Mr. Colley reported low back pain, bilateral
hip pain, radiculopathy, and left shoulder/upper arm pain. The assessment was shoulder pain and
lumbar radiculopathy. On January 2, 2018, Mr. Colley returned with worsening symptoms and
was taken off of work. He underwent a left shoulder MRI which showed a partial thickness tear of
                                                 1
the supraspinatus tendon, two small cysts, and degenerative changes on January 18, 2018. A
lumbar MRI showed mild degenerative disc disease. On February 2, 2018, Mr. Colley was referred
to orthopedics and neurosurgery. He returned on March 12, 2018, with worsening shoulder and
back pain. The assessment was hand/finger pain, lumbar radiculopathy, and high blood pressure.
Mr. Colley reported left shoulder pain and back pain radiating into his legs on March 28, 2018. He
stated that he had experienced back pain in the past but no radiation into the legs until his fall at
work.

        Mr. Colley has a long history of lower back and left shoulder problems. On December 3,
2009, a lumbar x-ray was performed for back pain with radiculopathy. There was no history of
injury. The results showed degenerative changes and mild loss of disc height at T12 and L1. A left
shoulder x-ray was performed for left shoulder pain with no trauma on March 31, 2010. The results
showed degenerative joint disease of the acromioclavicular joint. On April 19, 2010, a left shoulder
MRI was performed for left shoulder pain. The results showed bursitis, moderate peritendinopathy
with no evidence of a full thickness tear, and cystic changes.

        An April 15, 2015, treatment note from Dickenson Medical Associates indicates Mr.
Colley reported bilateral shoulder pain for several years. He also reported increased pain in his left
shoulder. He was diagnosed with rotator cuff tendinitis and a possible rotator cuff tear. A left
shoulder MRI was performed on April 22, 2015, which showed edema and small cysts, consistent
with a chronic injury, and a suspected chronic labral tear. Mr. Colley returned to Dickenson
Medical Associates on April 29, 2015, and was diagnosed with left shoulder rotator cuff tendinitis.
A lumbar x-ray showed mild degenerative changes on October 18, 2016. On October 13, 2017, a
treatment note from Pikeville Medical Center indicated Mr. Colley reported left shoulder pain that
started six months prior. He was diagnosed with bursitis. It was noted that a 2015 MRI showed
degenerative changes with a possible labral tear. Mr. Colley returned to Dickenson Medical
Associates on October 31, 2017, for a checkup. He was referred to orthopedics for shoulder pain.

        Prasadarao Mukkamala, M.D., performed an independent medical evaluation for the injury
at issue on March 6, 2018. Dr. Mukkamala noted that Mr. Colley denied any prior back pain. Dr.
Mukkamala opined that his complaints of left shoulder and lower back pain were the result of
preexisting lumbar spondylosis and rotator cuff tendinosis and arthrosis. Dr. Mukkamala stated
that the conditions were not related to the work injury. Dr. Mukkamala found no credible objective
medical evidence that Mr. Colley was injured on December 15, 2017. He stated that the mechanism
of injury was suggestive of a sprain or contusion to the low back and left shoulder, but that the
conditions would have resolved within four weeks.

        The claims administrator rejected the claim on March 21, 2018. Mr. Colley protested the
claims administrator’s decision. The Office of Judges reversed the decision in its November 2,
2018, Order, and held the claim compensable for lumbar sprain/strain and left shoulder sprain. The
Office of Judges also remanded the claim to the claims administrator to determine if temporary
total disability benefits were appropriate.

      In its decision, the Office of Judges noted that Mr. Colley failed to introduce the
Employees’ and Physicians’ Report of Injury into the record. Dr. Mukkamala stated in his
                                                  2
evaluation that he reviewed the form, which indicated Mr. Colley injured his left arm/shoulder,
lower back, and legs on December 15, 2017. Dr. Mukkamala further stated that Mr. Colley was
diagnosed with left shoulder sprain with L4-5 bulge by Logan Regional Medical Center
Emergency Room the day he was injured. Those records were also not submitted to the Office of
Judges. The Office of Judges found that while Mr. Colley denied any prior back problems to Dr.
Mukkamala, there are extensive medical records which indicate otherwise. Mr. Colley has had low
back pain since at least December of 2009, and various imaging studies showed the presence of
pre-existing degenerative changes in the lumbar spine as well as in the left shoulder. The Office
of Judges noted that he was examined on December 18, 2017, and diagnosed with lumbar
radiculopathy and shoulder pain. A left shoulder MRI performed one month later showed
degenerative changes. A lumbar MRI showed mild degenerative disc disease.

        The Office of Judges concluded that a preponderance of the evidence indicates Mr. Colley
sustained a lumbar sprain/strain and a left shoulder sprain as a result of his compensable injury. It
remanded the claim for a determination of temporary total disability benefits. Hampden Coal, LLC
appealed the decision of the Office of Judges to the Board of Review. On appeal, Hampden Coal,
LLC argued that the Office of Judges committed obvious and reversible legal errors, which
prejudiced the employer’s substantial rights. The Board of Review adopted the findings of fact and
conclusions of law of the Office of Judges and affirmed its Order on March 22, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Although Mr. Colley has a long history of lower back and left
shoulder problems that preexisted the compensable injury, the medical evidence indicates that he
sustained a lumbar sprain/strain and left shoulder sprain/strain superimposed on preexisting
degenerative conditions. The claim was properly remanded for the determination of temporary
total disability benefits, if any, attributable to a lumbar sprain/strain and left shoulder sprain.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.

                                                                                          Affirmed.
ISSUED: September 15, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

                                                 3